Citation Nr: 1109845	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent for degenerative joint disease (DJD), bursitis anserine of the right knee. 

2. Entitlement to an initial increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1980, September 2005 to November 2006, and March 2009 to July 2009, with additional service in the Army Reserves. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for degenerative joint disease and bursitis anserine of the right knee, and assigned a 10 percent disability rating; and for degenerative joint disease of the left knee, and assigned a 10 percent disability rating.  In March 2010, the Board remanded the case for additional development.  The Veteran filed a notice of disagreement with his rating and subsequently perfected an appeal.   


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's bilateral knee disabilities have been manifested by degenerative changes of the joint shown on x-ray.

2.  The objective medical evidence shows slight instability/subluxation of the right knee, but not of the left knee.    

3.  At no point during the appeal has the Veteran's right knee been ankylosed; nor has there been objective evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion, flexion limited to less than 60 degrees, extension limited to more than 5 degrees, or evidence of malunion of the tibia or fibula.

4.  At no point during the appeal has the Veteran's left knee been ankylosed; nor has there been objective evidence of lateral instability, recurrent subluxation, dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion, flexion limited to less than 60 degrees, extension limited to more than 5 degrees, or evidence of malunion of the tibia or fibula.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for DJD and bursitis anserine of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2010).

2.  The criteria for a separate 10 percent disability rating for subluxation of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code  5257 (2010).

3.  The criteria for a disability rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in August 2007 and July 2010.  The Veteran has not indicated that he has received additional treatment for his service-connected degenerative joint disease of the left and right knee.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Rating for Bilateral Knee Conditions

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present disability level is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in an initial increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, although the Veteran's right and left knee disability is service connected effective November 20, 2006, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider evidence prior to this date to the extent that it sheds additional light on the Veteran's disability picture as it relates to the period on appeal.   

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Since the effective date of service connection, the Veteran's right knee disability has been rated 10 percent disabling under DCs 5024-5003, and the Veteran's left knee disability has been rated 10 percent disabling under DC 5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5003 contemplates degenerative arthritis, while DC 5024 pertains to tenosynovitis.  38 C.F.R. § 4.71a, DCs 5003, 5024. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5024 directs that a disability due to tenosynovitis be rated on limitation of motion of the affected body part, as degenerative arthritis.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

That said, Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran made a claim for service connection for his right knee disability in August 2007.  In the currently appealed January 2008 RO rating decision, the Veteran was granted service connection for degenerative joint disease and bursitis anserine of the right knee, and assigned a 10 percent evaluation; and degenerative joint disease of the left knee, and assigned a 10 percent evaluation, effective on November 20, 2006.  The Veteran claims that his service-connected bilateral knee disabilities are more disabling than currently evaluated.

The pertinent evidence of record reflects that the Veteran underwent treatment by a private physician, and was afforded VA examinations in August 2007 and July 2010.

Service treatment records showed that the Veteran complained of knee pain while the Veteran was stationed at Camp Arifjan in Kuwait.  In the June 2006 report, the Veteran was diagnosed with anserine bursitis and prescribed Motrin.  The Veteran reported that he had right knee pain exacerbated by bending and stretching.  Additionally, he reported that the pain sometimes occurred spontaneously, without any activity.  The doctor noted that the Veteran's right knee pain was located on the medial side, inferior to the patella.  Upon examination, the doctor noted that the appearance of the Veteran's knees were abnormal mild effusion.  Additionally, pain was elicited by motion of both knees.  Furthermore, there was no tenderness on palpation at the joint line of the knees.  Moreover, both knees demonstrated normal movement.  In addition, the examiner noted that the pes anserinus of the right knee was tender on palpation.  Furthermore, the right knee showed full range of motion, with tenderness arising from a deep knee bend.  In the August 2006 report, the doctor noted that the Veteran had pain located on the medial aspect of his right knee.  Additionally, the Veteran reported that he had increased pain with running, jumping, and sports activities.  

The Veteran was first afforded a VA examination in August 2007.  The Veteran reported that during physical training in Kuwait, he started to feel sharp pain in his right knee that was precipitated by bending the knee, and walking or running long distances.  The examiner noted that the Veteran had symptoms such as pain, stiffness, and limited motion.  The Veteran reported that he had flare-ups of his right knee that were alleviated with rest.  He also reported that he had moderate right knee pain weekly that would last for hours.  Furthermore, the Veteran reported that the pain limited the activities he could perform where he had to bend his knee.  Upon examination, the examiner noted that the Veteran had mild swelling on the patellar area.  Additionally, the examiner noted that the Veteran had tenderness on palpation of the infrapatellar internal face area.  Furthermore, the examiner noted that there was no ankylosis.  Moreover, the Veteran's knees were positive for patellar grinding.  The examiner noted that the Veteran's flexion was 0 to 140 degrees, with pain beginning at 125 degrees.  The Veteran's extension was 140 to 0 degrees, with no pain noted. Additionally, the examiner reported that the Veteran had full of motion of the left knee.  There was a positive patellar grinding test of the left knee. 

In August 2007, the Veteran had an MRI taken of his right knee.  The report noted that the body of the medial meniscus was blunted and was consistent with a small apical radial tear.  Additionally, the menisci were otherwise normal in size and shape.  Furthermore, there was no abnormal increased signal intensity to suggest intra-substance degeneration or lateral meniscal tear.  Moreover, the peripheral menisco-capular attachment appeared normal.  In addition, the patellar, cruciate, and the collateral ligaments were intact.  These structures displayed normal size, shape, position, and signal intensity.  

The Veteran also had a bilateral knee x-ray taken in August 2007.  The report noted that there was no acute fracture line or dislocation identified.  Additionally, the tibiofemoral joint spaces were mildly narrow at the medial compartments bilaterally, and there was also mild narrowing of the patellofemoral joint space with small posterior patellar spurs.  The examiner diagnosed the Veteran with bursitis anserine of the right knee.   Additionally, the Veteran was diagnosed with mild bilateral degenerative joint disease of the knees by x-ray.  Furthermore, the examiner noted that the Veteran had a small radial tear at the apex of the body of the medial meniscus of the right knee by MRI. 

The Veteran submitted a March 2008 letter from his private physician.  The doctor noted that he had been treating the Veteran for his knee problems since August 2007.  Additionally, the doctor stated that the Veteran continued to have pain in his knees, the right knee more than the left.  Furthermore, the doctor noted that the August 2007 MRI of the Veteran's right knee showed the presence of a radial tear at the apex of the body of the medical meniscus.  Moreover, the doctor reported that he strongly suspected that the tear may be associated with the underlying degenerative disease that the Veteran had in both knees.  Additionally, the doctor noted that the problems with the meniscus may still require surgical intervention by way of arthroscopy. 

The Veteran was afforded another VA examination in July 2010.  The Veteran reported that he had bilateral knee pain of an intensity of six out of ten, as well as limitations in standing and ambulation tolerance.  Additionally, the Veteran reported that he used to take Motrin, but was not taking any medication at that time.  Furthermore, the Veteran stated that he had flare-ups with intensity of nine out of ten that occurred weekly, and lasted several hours.  Moreover, the Veteran stated that his knee pain was aggravated by standing for more than 20 minutes, squatting, and stairs.  He also stated that the pain was alleviated by leg elevation and medications.  The examiner noted that the Veteran's flare-ups did not result in additional limitation of motion or functional impairment.  Additionally, the examiner noted that the Veteran did not need the assistance of crutches, a brace, a cane, and corrective shoes.  The Veteran also denied any episodes of dislocation or recurrent subluxation.  

Upon physical examination, the examiner noted that the Veteran had tenderness of both knees at the peripatellar areas.  The examiner stated that after being asked to repeatedly squat, the Veteran was unable to do so due to pain in both of his knees.  Additionally, the examiner noted that the Veteran had no swelling or edema.  The Veteran reported tenderness at the medial tibial area of the right knee.  Furthermore, the examiner noted that the Veteran had no callosities, ankylosis, and leg length discrepancies.  The Veteran's gait was non-antalgic.  In addition, the examiner reported that both of the Veteran's knees had flexion of 0 to 145 degrees, with pain in the last 30 degrees.  The examiner noted that there was functional loss of zero degrees due to pain.  Additionally, the examiner noted that both knees had an extension of 0 degrees, with pain in the last 20 degrees with no functional loss.  Furthermore, the examiner reported that crepitance was noticed in both knees.  Moreover, there was a positive grinding test of the Veteran's knees bilaterally.  The examiner also noted that the Veteran had tenderness at the pes anserinus area.  Additionally, the examiner noted that the Veteran did not have instability of either knees.  The Veteran's anterior and posterior drawer test was negative.  However, the examiner performed the McMurray's test, which was positive in the Veteran's right knee.  

X-rays of the Veteran's showed that the bone density structure and alignment appeared adequate.  Additionally, there was mild narrowing of the medial femorotibial joint compartment was present.  Furthermore, subchondral articular sclerosis, marginal spondylosis, and minimal enthesopathic changes were noted.  Moreover, soft tissues were symmetrical, and no significant joint effusion was present.  Lastly, no fracture-dislocation or focal bony lesions were appreciated.  The impression was that Veteran had mild degenerative changes of the knees.  

The examiner diagnosed the Veteran with degenerative joint disease of both knees.  Additionally, he stated that both conditions were of mild to moderate severity.  

In light of the evidence, the Veteran is not entitled to an increased rating in excess of 10 percent for DJD of the right and left knees.  The Veteran's knees are rated under Diagnostic Code 5003.  As stated above, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board has considered whether there is additional functional loss due to fatigability, incoordination, and pain on movement, and notes that, throughout the appeal, the Veteran has reported having bilateral knee pain with bending, stretching, running, jumping, and sports activities.  In this regard, the Board acknowledges that the Veteran experiences tenderness, recurrent pain, and stiffness as a result of his bilateral knee pain.  However, the severity of his bilateral knee disabilities are contemplated in the current disability rating.  Moreover, even when considering pain and functional impairment, the Veteran's flexion bilateral is limited only to 125 degrees, and as such, his range of motion findings do not approach the criteria for a compensable rating under DC 5260 (i.e., 45 degrees of flexion).  Furthermore, the Board considers it significant that the July 2010 VA examiner expressly addressed the Deluca provisions and determined that the Veteran's flare-ups did not result in additional limitation of motion or functional impairment. 

Accordingly, the Board finds that the current 10 percent rating for the Veteran's bilateral knee disabilities appears to be based upon painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning the 10 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  Furthermore, while range of motion studies discussed above would result in noncompensable evaluations under the limitation of motion codes (i.e. Diagnostic Codes 5260 and 5261), motion of the knee is nevertheless limited, and there was evidence of degenerative disease on X-ray.  As such, a 10 percent evaluation is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  The Board has considered whether the Veteran is entitled to a separate rating for recurrent subluxation under DC 5257.  In this case, the evidence shows slight subluxation or instability of the right knee.  In this regard, the Board notes that in the Veteran's July 2010 VA examination, the examiner reported that the Veteran had a positive right knee McMurray's sign.  Additionally, the examiner reported that crepitance was noticed in the Veteran's right knee.  Furthermore, the Veteran had a small radial tear at the apex of the body of the medial meniscus of the right knee as shown by the August 2007 MRI.  As such, there is evidence that he Veteran has slight subluxation and instability of the right knee.  However, because the Veteran had not reported any incidents of his right knee giving way, had a negative anterior and posterior drawer, and denied the use of supportive devices such as knee braces or a cane, the evidence does not support a finding of moderate or severe subluxation.  Accordingly, the objective medical evidence shows slight subluxation or lateral instability of the right knee and a separate 10 percent rating is warranted under DC 5257.  

Additionally, the July 2010 examiner noted that crepitance was noticed in the Veteran's left knee.  However, the examiner also reported that there was no instability of the Veteran's left knee.  Furthermore, the examiner stated that the Veteran's left knee was negative for anterior and posterior drawer.  Moreover, the Veteran was not noted to have a positive McMurray's test of his left knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's left knee is stable.  Accordingly, a separate rating for instability or subluxation under DC 5257 is not warranted for the Veteran's left knee.

As noted above, a Veteran can receive separate disability ratings for different problems or residuals of an injury as long as the separate ratings are not for the "same disability" or the "same manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board has also considered whether the Veteran is entitled to a separate or increased rating for bilateral knee ankylosis, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, impairment of the tibia or fibula, and genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

Finally, the Board is mindful that a private orthopedic specialist has indicated that the Veteran will likely require surgical intervention by way of arthroscopy of the right knee meniscus in the future.  However, such a statement, while rendered by a medical professional, addresses a problem that has not yet occurred and, thus is inherently speculative and lacking probative value.  As such, it cannot form the basis for assigning a higher rating for the Veteran's right knee disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claim for a rating in excess of 10 percent for DJD of the right and left knee.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claim for an increased rating for DJD of the right and left knees are denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

III. Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds in this case that the regular schedular standards are not inadequate.

The evidence of record reflects that the Veteran has not previously reported an inability to work due to his bilateral knee condition.  Additionally, the Veteran's DJD of the right and left knee has not been shown to warrant frequent, or, indeed, any periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease and bursitis anserine of the right knee is denied.

A separate 10 percent evaluation, and not higher, for slight subluxation of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is denied.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


